274 F.2d 94
Pinkney LATTIMORE, Appellant,v.UNITED STATES of America, Appellee.
No. 15142.
United States Court of Appeals District of Columbia Circuit.
Argued December 15, 1959.
Decided December 23, 1959.

Appeal from the United States District Court for the District of Columbia; Joseph R. Jackson, District Judge.
Messrs. Curtis P. Mitchell and John A. Shorter, Jr., Washington, D. C., for appellant.
Mr. Lewis Carroll, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Mr. Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee. Mr. Nathan J. Paulson, Asst. U. S. Atty., also entered an appearance for appellee.
Before PRETTYMAN, Chief Judge, and WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted and tried on two counts of assault with a dangerous weapon. Convicted on both counts, he was given concurrent sentences. Upon the trial he admitted the shooting and claimed self-defense and argued to the jury the theory of the right to stop a fleeing felon. We find no error affecting substantial rights.


2
Affirmed.